A sufficient appeal bond having been filed, the appeal is re-instated.
Appellant was convicted in the District Court of Red River County of a violation of the Dean Law. Act Second Called Session, Thirty-Sixth Legislature, p. 228. The charge was selling intoxicating liquor. Appellant made a motion to quash the indictment because in that part of same in which the statutory exceptions were negatived by the pleader occurred this expression, "Not for mechanical, scientific, or sacramental purposes." It was contended that the word "nor" should have been used where "or" occurred. This motion was overruled. Article 476, Vernon, C.C.P. is as follows: "An indictment shall not be held insufficient, nor shall the trial, judgment, or other proceedings thereon be affected, by reason of any defect or other imperfection of form in such indictment which does not prejudice the substantial rights of the defendant."
Under this statute are grouped many decisions of this court affirming the sensible proposition that incorrect grammar, bad spelling, bad hand writing, the use of words not technically in their correct sense or places will none of them make an indictment bad unless same causes the thing intended to be charged, to lack sense or certainty. The indictment is sufficient.
But two witnesses testified. Without question both of them participated in the purchase of the liquor, the sale of which the appellant is charged with making. Under the Dean law both were therefore guilty of a crime and were accomplices of appellant. There was no other *Page 468 
testimony as to appellant's guilt. Article 801 of our C.C.P. is positive and peremptory in its statement that a conviction cannot be had in this State upon the uncorroborated testimony of an accomplice. Equally well settled is the doctrine that one accomplice cannot corroborate another. This makes it imperative that the judgment be reversed and remanded and it is so ordered.
Reversed and remanded.